      Case
     Fill in this14-21885-CMB              Doc
                  information to identify the    100
                                              case:             Filed 08/05/19 Entered 08/05/19 16:28:12                       Desc Main
                                                               Document Page 1 of 5
     Debtor 1              DAVID M. BEVAN


     Debtor 2              JEANNETTE E. BEVAN
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          14-21885CMB




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 US BANK TRUST NA - TRUSTEE                                                        2

 Last 4 digits of any number you use to identify the debtor's account                         4   3   5   9

 Property Address:                             345 THIRD STREET
                                               BOVARD PA 15619




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $     17,694.63

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $     17,694.63

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $     17,694.63


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $472.10
         The next postpetition payment is due on                 7 / 1 / 2019
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
  Case 14-21885-CMB                  Doc 100    Filed 08/05/19 Entered 08/05/19 16:28:12                               Desc Main
                                               Document Page 2 of 5



Debtor 1     DAVID M. BEVAN                                                   Case number   (if known)   14-21885CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   08/05/2019


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
  Case 14-21885-CMB            Doc 100     Filed 08/05/19 Entered 08/05/19 16:28:12                             Desc Main
                                          Document Page 3 of 5



Debtor 1     DAVID M. BEVAN                                            Case number   (if known)   14-21885CMB
             Name




                                            Disbursement History

Date         Check #    Name                                 Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
02/24/2015   0934224    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                282.89
03/26/2015   0938351    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                114.85
04/24/2015   0942510    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                296.86
05/26/2015   0946569    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                297.47
06/23/2015   0950460    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                300.23
07/28/2015   0954605    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                701.43
08/26/2015   0958614    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                289.75
09/28/2015   0962487    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                289.64
10/26/2015   0966547    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                292.81
11/24/2015   0970718    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                292.70
12/22/2015   0974660    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                292.59
01/26/2016   0978736    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                685.10
02/24/2016   0982639    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                292.36
04/22/2016   0990860    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                580.95
05/24/2016   0994822    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                295.41
06/27/2016   1003588    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                783.61
07/26/2016   1007538    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                446.60
08/26/2016   1011601    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                446.42
09/15/2016   1011601    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         CANCELLED
                                                            SVCS LLCCHECK TO CREDITOR/PRINCIPLE                       -446.42
09/27/2016   1015542    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                892.66
10/26/2016   1019006    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                442.38
12/06/2016   1019006    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         CANCELLED
                                                            SVCS LLCCHECK TO CREDITOR/PRINCIPLE                       -442.38
12/21/2016   1025618    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR                               1,708.25
01/27/2017   1029151    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR                                 440.59
02/24/2017   1032506    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR                                 440.41
03/28/2017   1035950    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR                                 440.22
04/21/2017   1039188    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR                                 438.82
05/25/2017   1042352    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 825.60
06/27/2017   1045757    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 437.22
07/25/2017   1049047    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 437.03
09/26/2017   1055742    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 384.43
10/25/2017   1059078    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 392.54
11/21/2017   1062313    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 392.36
12/21/2017   1065669    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 842.85
01/25/2018   1068925    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 433.78
02/23/2018   1072087    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 433.58
04/24/2018   1078531    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                  63.85
05/25/2018   1081815    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 605.87
06/22/2018   1084924    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 197.23
07/26/2018   1088172    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 197.13
08/28/2018   1091391    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 197.04
09/25/2018   1094528    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 309.29
10/29/2018   1097782    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR                                 648.63
                                                                                                                    17,694.63

MORTGAGE REGULAR PAYMENT (Part 3)
09/29/2014   0913411    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                              1,719.91
10/29/2014   0917363    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                330.34
11/24/2014   0922074    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                332.28
12/22/2014   0926077    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                332.56
01/27/2015   0930200    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                473.88
03/26/2015   0938351    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                370.32
04/24/2015   0942510    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
05/26/2015   0946569    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
06/23/2015   0950460    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
07/28/2015   0954605    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
08/26/2015   0958614    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
09/28/2015   0962487    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
10/26/2015   0966547    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
11/24/2015   0970718    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
12/22/2015   0974660    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
01/26/2016   0978736    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66
02/24/2016   0982639    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR                                359.66

Form 4100N                                  Notice of Final Cure Payment                                               page 3
  Case 14-21885-CMB            Doc 100     Filed 08/05/19 Entered 08/05/19 16:28:12                             Desc Main
                                          Document Page 4 of 5



Debtor 1     DAVID M. BEVAN                                            Case number   (if known)   14-21885CMB
             Name




                                            Disbursement History

Date         Check #    Name                                 Posting Type                                            Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
03/28/2016   0986707    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              286.57
04/22/2016   0990860    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              432.75
05/24/2016   0994822    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
06/27/2016   1003588    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
07/26/2016   1007538    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
08/26/2016   1011601    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
09/15/2016   1011601    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         CANCELLED
                                                            SVCS LLCCHECK TO CREDITOR/CONTINUING DEBT
                                                                                                    -359.66
09/27/2016   1015542    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              719.32
10/26/2016   1019006    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
11/21/2016   1022255    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         AMOUNTS
                                                            SVCS LLC
                                                                  DISBURSED TO CREDITOR              359.66
12/06/2016   1019006    WELLS FARGO BANK FOR CARRINGTON MTG
                                                         CANCELLED
                                                            SVCS LLCCHECK TO CREDITOR/CONTINUING DEBT
                                                                                                    -359.66
12/21/2016   1025618    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR               719.32
01/27/2017   1029151    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR               359.66
02/24/2017   1032506    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR               359.66
03/28/2017   1035950    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR               359.66
04/21/2017   1039188    WELLS FARGO BANK NA - TRUSTEE    AMOUNTS DISBURSED TO CREDITOR               359.66
05/25/2017   1042352    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               359.66
06/27/2017   1045757    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               359.66
07/25/2017   1049047    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               359.66
08/25/2017   1052400    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               832.42
09/26/2017   1055742    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               421.61
10/25/2017   1059078    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               408.27
11/21/2017   1062313    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               408.27
12/21/2017   1065669    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               408.27
01/25/2018   1068925    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               408.27
02/23/2018   1072087    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               408.27
03/28/2018   1075300    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               734.37
04/24/2018   1078531    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               616.90
05/25/2018   1081815    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
06/22/2018   1084924    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
07/26/2018   1088172    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
08/28/2018   1091391    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
09/25/2018   1094528    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
10/29/2018   1097782    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               500.55
11/27/2018   1100885    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               502.77
01/25/2019   1107260    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               907.11
02/25/2019   1110476    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               469.96
03/25/2019   1113770    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               469.96
04/26/2019   1117100    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               469.96
05/24/2019   1120492    US BANK TRUST NA - TRUSTEE       AMOUNTS DISBURSED TO CREDITOR               942.85
                                                                                                  25,042.33




Form 4100N                                  Notice of Final Cure Payment                                              page 4
  Case 14-21885-CMB            Doc 100      Filed 08/05/19 Entered 08/05/19 16:28:12                Desc Main
                                           CERTIFICATE OF SERVICE
                                           Document     Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

DAVID M. BEVAN
JEANNETTE E. BEVAN
PO BOX 32
BOVARD, PA 15619

KENNETH M STEINBERG ESQ
STEIDL & STEINBERG
707 GRANT ST STE 2830
PITTSBURGH, PA 15219

US BANK TRUST NA - TRUSTEE
C/O SN SERVICING CORP
323 5TH ST
EUREKA, CA 95501

D ANTHONY SOTTILE ESQ
SOTTILE & BARILE LLC
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140




8/5/19                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
